Citation Nr: 1213141	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-23 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to October 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) in Anchorage, Alaska, which determined that new and material evidence had not been received to reopen previously denied service connection claims for diabetes mellitus, type II.  

In December 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  

In January 2012, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

FINDINGS OF FACT

1.  In an unappealed April 1985 rating decision, the RO denied the Veteran's original service connection claim for diabetes mellitus, type II.  

2.  In unappealed May 1985, September 2002, February 2006, and December 2006 rating decisions, the RO determined that new and material evidence had not been received to reopen the service connection claim for diabetes mellitus, type II.  

3.  The additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the service connection claim for diabetes mellitus, type II. 

4.  The Veteran is shown to have qualifying service in Vietnam and is therefore presumed to have been exposed to an herbicide agent in service. 

5.  With resolution of any doubt in the Veteran's favor, he is diagnosed with diabetes mellitus, type II.  

6.  Diabetes mellitus, type II, is presumed to have been incurred in service as a result of herbicide exposure during service in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received; thus, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a service connection claim for diabetes mellitus, type II.  He maintains that he has diabetes type II and that service connection should be granted for such disability on the basis of presumed exposure to Agent Orange during service.  

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claims, the Board concludes that the new law does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim and ultimately granting service connection for diabetes mellitus, type II.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Legal Criteria - Service Connection

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Veterans diagnosed with an enumerated disease under 38 C.F.R. § 3.309(e) who, during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2011).  

In May 2001, VA regulations were revised to specifically include diabetes mellitus, type II, in the list of diseases to which the presumption of service connection applies for Veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents:  Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009). 

Legal Criteria - Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2011). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The Board points out that 38 C.F.R. § 3.156(a), which defines new and material evidence, was amended in 2001 and is applicable to claims to reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).  The amended version of 38 C.F.R. § 3.156 applies in the instant case, as the Veteran's claim on appeal was received after August 2001. 

Claim to Reopen

In this case, the RO denied the Veteran's original service connection claim for diabetes mellitus in an April 1985 rating decision.  In so doing, the RO noted that the Veteran's service treatment records are negative for diabetes.  The Veteran did not perfect a timely appeal of the April 1985 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Thereafter in May 1985, VA received evidence from a private medical provider, Bay Clinic.  However, in a May 1985 rating decision, the RO indicated that a change in its previous determination was not warranted after consideration of the newly received evidence.  The RO indicated that the medical evidence did not establish that the Veteran had diabetes that was incurred in or aggravated by active service.

Thereafter in December 2000, the Veteran again sought service connection for diabetes mellitus.  In connection with the claim, the Veteran underwent a VA examination in July 2002, at which time he was diagnosed with diabetes mellitus, type I.  In a September 2002 rating decision, the RO determined that the evidence received was not new and material as the Veteran's diagnosis of diabetes, type I, had not been linked to service.  The Veteran did not perfect a timely appeal of the decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In May 2005, the Veteran again sought to reopen his service connection claim for diabetes mellitus.   

In a February 2006 rating decision, the RO denied the Veteran's claim because the although a newly received letter indicated that a diagnosis of diabetes mellitus, type II, was made in 2002, the RO stated that such evidence with inconsistent with the other medical evidence of record showing a diagnosis of diabetes mellitus, type I.  The RO therefore denied the claim, finding that there was no clinical diagnosis of diabetes mellitus, type II.  The Veteran did not perfect a timely appeal of the decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In July 2006, the Veteran again sought to reopen his service connection claim for diabetes mellitus, type II, and in a December 2006 rating decision, the RO determined that service connection remained denied because the evidence received was not new and material.  The RO conceded exposure to herbicides during Vietnam service, but indicated that a clinical diagnosis of diabetes mellitus, type II, was still not shown.  The Veteran did not perfect a timely appeal of the decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In March 2008, the Veteran again sought to reopen his service connection claim for diabetes mellitus, type II, and in a July 2008 rating decision, the RO again determined that the evidence received was not new and material.  The July 2008 rating decision is the rating decision currently on appeal.

As the last final disallowance of the Veteran's service connection claim for diabetes mellitus is the December 2006 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to the December 2006 rating decision.

Evidence received subsequent to the final rating decision includes additional private and VA medical evidence, the Veteran's contentions, and a hearing transcript.  Notably, according to a January 2012 letter, J.G., M.D. indicated that the Veteran's laboratory results are consistent with insulin resistance, also called type 2 diabetes.  
As exposure to herbicides was conceded, the previous final rating decisions denied service connection based on the absence of a clinical diagnosis of diabetes mellitus, type II.  As the January 2012 letter reflects that the Veteran carries a diagnosis of diabetes mellitus, type II, it relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the Veteran's service connection claim for diabetes mellitus, type II, is reopened.  

Service Connection Claim for Diabetes Mellitus, type II

The evidence of record shows that the Veteran served in the Republic of Vietnam from June 1969 to November 1969.  He therefore had Vietnam service during the Vietnam era and is presumed to have been exposed to herbicide agents during such service.  

The medical evidence clearly shows that the Veteran has diabetes mellitus.  However the Board is presented with conflicting medical evidence as to how that diabetes is classified - either type I or type II.  As noted above, diabetes mellitus type II is a disability which is afforded the presumption of service connection as secondary to Agent Orange exposure during Vietnam service.  38 C.F.R. § 3.309(e).  Diabetes type I is not a disease for which the presumption applies. 

Through his testimony and statements, the Veteran feels that his original diagnosis of diabetes type I was inaccurate.  Although the Veteran, as a layperson, is competent to report his observable symptoms, he is not competent to render a medical diagnosis or opinion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

By way of history, the record reflects that, in June 1981, a private physician suspected that the Veteran had diabetes based on his reported symptoms and a urine test which showed evidence of sugar.  After the Veteran was tested for diabetes, he was prescribed insulin.  Diagnosis was insulin dependent diabetes mellitus.  See Myrtle Point Medical Clinic records dated 1976 to 2000.    

In July 2002, the Veteran underwent a VA examination, at which time he reported that his diabetes symptoms began 20-25 years prior and that he had been diagnosed with insulin dependent diabetes mellitus.  The examiner diagnosed the Veteran with diabetes mellitus, type I.  

In a February 2003 letter, an Environmental Health physician thanked the Veteran for participating in the VA's Agent Orange Registry.  The physician stated that the examiner of a December 2002 VA examination discussed with the Veteran that he had been diagnosed with diabetes mellitus, type II, in pertinent part.  Unfortunately, efforts to obtain the Veteran's actual Agent Orange examination report and/or findings have been unsuccessful.  In this regard, in May 2011, the RO requested from the VA Medical Center in Alaska the Agent Orange examination report electronically and by letter.  No response was received.  In June 2011, a second request was made.  Also in July 2011, the RO called and spoke to an employee at the Agent Orange registry and learned that the Veteran was found to have had an Agent Orange examination in November 2002; however the actual examination report was not in the system. A third written request to the VAMC was made, but to no avail.  As such, the RO issued an August 2011 memorandum, formally finding that the Veteran's Agent Orange Registry examination report is not available for review.  It was noted that all procedures to obtain the examination results were correctly followed and have been exhausted.  The RO felt that any further attempts to secure the evidence would be futile, and the Board agrees.

In any event, the record also contains an undated letter (first received in March 2008) provided by J.T.F., MS PA-C, who is associated with the Diabetes and Lipid Clinic.  In that letter, J.T.F. summarized the Veteran's history of diabetes.  J.T.F. indicated that when the Veteran was first diagnosed with diabetes in June 1981 he was treated with "NPH" and regular insulin but was not tested for any endogenous insulin production at the time of diagnosis.  J.T.F. felt uncertain as to whether the Veteran had a functioning pancreas at the time of diagnosis, as opposed to his pancreas insufficiency progressively getting worse over time.  It was also noted that the Veteran does not have a personal or family history of autoimmune disorders and he denied any type I diabetes in his family.  The assessment provided by J.T.F. is that the Veteran has insulin-dependent diabetes with insulin resistance.  J.T.F. was unable to identify any autoimmune processes that have caused the Veteran's pancreas to cease functioning.  J.T.F. also noted that the Veteran reports a history of having been exposed to several environmental and chemical hazards that have an anecdotal relationship to pancreatic destruction.  

Moreover, as noted above, the record contains Dr. J.G.'s January 2012 letter, in which she concluded that the Veteran's laboratory results are consistent with insulin resistance, also called type 2 diabetes.  

In this instance, the medical evidence of record conflicts as to whether the Veteran has type I or type II diabetes, and it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52   (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore,

The Board finds Dr. J.G.'s January 2012 opinion - that the Veteran currently has type II diabetes - to be very persuasive.  Dr. J.G. explained that although the Veteran was treated with insulin as a young man in his 30's, such treatment is not a specific diagnostic criteria for the classification of diabetes.  Dr. J.G. stated that her understanding of type I or autoimmune type diabetes is that the presence of antibodies to pancreatic islet cells and islet cell-antigen 2 indicates autoimmune destruction of the part of the pancreas that produces insulin, and the Veteran's 2007 laboratory results were negative for such antibodies.  And, while the Veteran does have a positive anti-insulin autoantibody titer of 27, Dr. J.G. indicated that this is commonly found in patients who have been treated with old non-human derived insulins, which the Veteran has had in the past.  Dr. J.G. also noted that the Veteran's C-peptide level in 2007 was very low, which indicated low circulating levels of endogenous insulin, a finding which the doctor stated is commonly seen in patients who have had diabetes type II for many years.  In her professional medical opinion, Dr. J.G. concluded that the Veteran has type II diabetes based on her interpretation of the available data.    

Dr. J.G.'s January 2012 opinion is factually accurate, fully articulated, and contains sound reasoning.  Dr. J.G. provided a close review of the Veteran's medical history, cited to the Veteran's laboratory results, and provided information regarding common findings seen in patients with diabetes mellitus, type II.  To the contrary, the examiner of the July 2002 VA examination and the private treatment records from Anchorage Neighborhood Health, Myrtle Point Medical Clinic, and Diabetes and Lipid Clinic, provided no rationale to support their diagnoses of diabetes mellitus, type I.  Moreover, the Board notes that the private medical evidence reflect more of an emphasis on treatment, as opposed to classification of the Veteran's diabetes diagnosis. 

The Board further finds that the January 2012 opinion aligns with other evidence of record.  Although the actual findings from the 2002 VA Agent Orange examination are not available, the Environmental Health physician, in his February 2003 letter, specifically indicated that the Veteran had been diagnosed with diabetes mellitus, type II, during that examination.  And although the treatment records from the Diabetes and Lipid Clinic show diagnoses of diabetes type I, J.T.F., PA-C, who works at that clinic was unable to identify any autoimmune processes that have caused the Veteran's pancreas to cease functioning.  J.T.F. also indicated that the Veteran does not have a personal or family history of autoimmune disorders and denied any type I diabetes in his family.

Thus, under the circumstances of this case, the Board finds that the evidence is at least in equipoise such that the benefit of the doubt may be resolved in favor of the Veteran.  A reasonable basis is established to conclude that service connection for type II diabetes mellitus based on the Veteran's exposure to Agent Orange in Vietnam is warranted.  See 38 C.F.R. § 3.102 (2011).  Therefore, entitlement to presumptive service connection for diabetes mellitus, type II, is warranted. 
						

ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II is reopened, and service connection for diabetes mellitus, type II, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


